ITEMID: 001-100095
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF ZOLTANNE KALMAR v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Kristina Pardalos
TEXT: 4. The applicant was born in 1922 and lives in Budapest.
5. On 6 March 1995 the applicant and another plaintiff brought an action before the Pest Central District Court, seeking the invalidation of a contract.
6. On 7 May 1996 the court held a hearing and, on 21 June 1996, appointed an expert who filed an opinion on 24 June 1998.
7. On 20 October 1998, 12 January, 9 March, 11 May and 22 June 1999 hearings were held. Subsequently the proceedings were interrupted on account of the death of the applicant's co-plaintiff. On 28 January 2000 a successor joined the proceedings.
8. On 10 March 2000 the case was suspended pending the termination of criminal proceedings against the respondents which the court considered a preliminary question. This prosecution, conducted on charges of financial fraud, originated in 1997. On 13 May 2005 the plaintiffs informed the court of the termination of the criminal case by the appellate criminal court and requested the continuation of the civil proceedings.
9. On 30 August, 5 and 8 November 2005 the court held hearings. On 15 November 2005 it gave judgment, finding for the plaintiffs. On 29 November 2005 the respondents appealed.
10. On 5 October 2006 the Budapest Regional Court held a hearing and, by judgment of 15 February 2007, upheld the first-instance decision.
11. On 11 May 2007 the respondents filed a petition for review. By its review judgment of 27 November 2007 the Supreme Court upheld the final judgment.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
